DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 5, 9, 14, and 16 are objected to because of the following informalities: 
Claim 2 recites the limitation “a surface roughness of greater than about 80 Ra and less than about 380 (microinches),” and it should be corrected to “a surface roughness of greater than about 80 Ra (microinches) and less than about 380 Ra (microinches).”
Claim 3 recites the limitation “the polymeric materials has …,” and it should be corrected to “the polymeric material [has] have …” 
Claim 5 recites the limitation “a single sided tool,” and it is suggested to correct to “a single-sided tool.”
Claim 9 recites the limitation “the cutting stage is performed with a rotor die that includes a rotor configured to rotate about an axis and dies coupled with the die and the dies are …,” and it is suggested to correct to “the cutting stage is performed with a rotor die that includes a rotor configured to rotate about an axis and dies coupled with the rotor die and the dies are adjustable axially, radially, and circumferentially relative to the rotor about the axis ...”
the cutting the article-blank web includes …”
Claim 16 recites the limitation “between about 100 Ra and about 240 Ra (microinches),” and it should be corrected to “between about 100 Ra (microinches) and about 240 Ra (microinches).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the article has a wall thickness of about 0.012 inches and is within three sigma of a standard deviation of 0.06,” which renders the claim unclear. It is unclear what the unit of “a standard deviation of 0.06” is. Assuming the standard deviation has the same unit as the thickness of about 0.012 inches, it is also unclear how “a standard deviation 0.06” derived from “a wall thickness of about 0.012 inches” is bigger than the measured (or average) value of, for example, 0.012.  It seems the Applicant intended to mean a gram weight standard deviation (Instant gram weight standard deviation of 0.06 grams.”
Claim 7 recites the limitation “the article has a wall thickness of about 0.010 inches and is within three sigma of a standard deviation of 0.1,” which renders the claim unclear. It is unclear what the unit of “a standard deviation of 0.1” is. Assuming the standard deviation has the same unit as the thickness of about 0.010 inches, it is also unclear how “a standard deviation 0.1” derived from “a wall thickness of about 0.010 inches” is bigger than the measured (or average) value of, for example, 0.010.  It seems the Applicant intended to mean a gram weight standard deviation (Instant Specification: ¶ [0126]-¶ [0130], as published in US 20200247034 A1). For the purpose of examination, the limitation would be interpreted as “the article has a wall thickness of about 0.010 inches and is within three sigma of a gram weight standard deviation of 0.1 grams.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being Winstead (US 4421712 A, hereinafter Winstead).
Regarding claim 18, Winstead teaches a method of providing a thermoformed article (abstract: methods and apparatus are provided … for in-line continuous rotary thermo-forming system; column 2 lines 24-27: the thermoplastic articles are to be thermoformed; column 13 lines 54-56: the methods adaptable to either shallow or deep draws in a continuous in-line thermoforming system), and the method comprises:
extruding a sheet (16) comprising polymeric materials (column 1 lines 8-10: this invention relates to continuous rotary thermoforming system of the in-line type wherein an extruded web of thermoplastic material passes directly from the extrusion die; column 2 lines 27-28: the system is a continuous one in which the web is continuously extruded; column 3 lines 25-27; FIGURE 3), 
rotary thermoforming the sheet (web 16) onto a mold (mold wheel 20 having mold faces 22A) to provide an article-blank web (web 16 having 16A patterns) after conditioning (through cooling rolls 36 and an orientation assembly 34) the sheet without applying an external mold to the sheet during the rotary thermoforming stage (abstract: methods and apparatus are provided … for in-line continuous rotary thermo-forming systems; column 1 lines 8-10: this invention relates to continuous rotary thermoforming system of the in-line type wherein an extruded web of thermoplastic material passes directly from the extrusion die; column 9 lines 7-9: the formation of the thermo-formed product a single mold face and die cavity for cooperation with a pressure assisted continuous in-line thermoforming system; FIGURES 1, 3, 5, 12), and 
cutting (through cutter station 30) the article-blank web after rotary thermoforming the sheet to provide the thermoformed article (column 2 lines 27-30: the system is a continuous one in which the web is continuously extruded, and the product is continuously cut from the web; column 6 lines 19-20: the cutting roll 30A with back up roll 30B at the cutting station 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winstead. 
Regarding claim 1, Winstead teaches a method of providing an article (abstract: methods and apparatus are provided … for in-line continuous rotary thermo-forming system; column 2 lines 24-27: the thermoplastic articles are to be thermoformed; column 13 lines 54-56: the methods adaptable to either shallow or deep draws in a continuous in-line thermoforming system), and the method comprising:
providing a sheet (web or sheet 16) comprising polymeric materials (column 1 lines 8-10: this invention relates to continuous rotary thermoforming system of the in-line type wherein an extruded web of thermoplastic material passes directly from the extrusion die; column 2 lines 27-28: the system is a continuous one in which the web is continuously extruded; column 4 lines 38-40: a web of material 16 which is reeved over an interfacing roller 18 in rolling contact through the said web 16 with the surface of a mold wheel 20; FIGURES 1, 3), 
molding the sheet (16) onto a mold (mold wheel 20 having mold cavity 20C) to provide an article-blank web (sheet 16 having the thermo-formed product pattern 16A and web selvage 16B) (column 4 lines 38-40; column 9 lines 7-9: the formation of the thermo-formed product 16A which … is illustrated as a lid for containers; FIGURES 1, 3, 12).
Winstead also teaches that the products 16A proceed from the reversing roll 26 downstream in the direction indicated by the adjacent arrow into engagement with a registration roll or indexing wheel 28 which acts to deliver the products 16A  (i.e., article preform) in the web 16 downstream to a cutting station 30 comprised of a cutter roll 30 and an anvil roll 30B which continuously cut the products 16A from the rest of the web 16 to thereby return web selvage 16B (i.e., carrier web) to a suitable granulator or the like (not shown) for recycling the material from the web selvage 16B back into the input portion 12A of the extruder 12 (column 5 lines 1-11; FIGURES 1, 3) (i.e., cutting the article-blank web to form a carrier web (web selvage 16B)  and an article preform (product 16A) coupled with the carrier web after molding the sheet, and separating the article preform (16A) from the carrier web (16B) to provide the article (16A)). Although Winstead does not explicitly teach the cutting and separating steps in separate, it is intrinsic that the cutting station 30 performs both the cutting and separating steps, as recited, at the same time. Furthermore, it would be obvious to one of ordinary skill in the art to modify the concurrently occurring steps of cutting and separation to occur separately in consideration of overall operation and apparatus. 
Regarding claim 3, Winstead teaches that the mold is included in a rotary thermoformer (a mold wheel 20), the molding stage includes applying the sheet onto the mold included in the rotary thermoformer to provide the article-blank web (column 4 lines 38-40: a web of material 16 which is reeved over an interfacing roller 18 in rolling contact through the said web 16 with the surface of a mold wheel 20; FIGURES 1 and 3).  Winstead teaches all the claimed limitations but silent that the polymeric materials have a shrinkage rate of about or greater than about 0.008 inches per inch.  
In this case, Winstead’s article is produced by the identical process as recited claims 1 and 3, and therefore, a prima facie case of anticipation is established for the claimed property (i.e., the shrinkage rate). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claim 5, Winstead teaches that the molding stage includes applying the sheet to a single-sided tool (column 4 line 41-42: the mold wheel 20 is engaged over a selected arc of contact 22 by a pressure assist array 24; column 3 line 53-56: a single mold face and die cavity for cooperation with a pressure assisted continuous in-line thermoforming system; FIGURES 1, 3, 5, 12). 
Regarding claim 9, Winstead teaches the cutting stage is performed with a rotor die (cutter roll 30A) that includes a rotor configured to rotate about an axis (i.e., roll) and dies coupled with the die and the dies are adjustable axially, radially, and circumferentially relative to the rotor about the axis (column 5 lines 6-8: a cutting station 30 comprised of a cutter roll 30A and an anvil roll 30B which continuously cut the products 16A from the rest of the web 16; column 6 lines 1-3: the cutting roll 30A and back up roll 30B to insure accurate removal of the thermoformed products from the web selvage 16B; FIGURES 1 and 3). Of note, although Winstead does not explicitly teach that the cutter roll 30A is coupled with dies and the dies are adjustable, it would be obvious to one of ordinary skill in the art, the cutter roll 30A includes a plurality of cutting edges (i.e., die) that correspond to a boundary of the products 16A, and the cutting edges would be adjustable as needed in consideration of dimensions of the products.  
Regarding claim 10, Winstead teaches that the mold is included in a rotary thermoformer (a mold wheel 20) (column 4 lines 38-40: a web of material 16 which is reeved over an interfacing roller 18 in rolling contact through the said web 16 with the surface of a mold wheel 20; FIGURES 1 and 3).  Winstead teaches all the claimed limitations but is silent that the article has a clarity of about or greater than about 40% 
Regarding the deficiency, Winstead’s article is produced by the identical process as recited claims 1 and 10, and therefore, a prima facie case of anticipation is established for the claimed property (i.e., a clarity and a haze). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claim 11, Winstead teaches all the claimed limitations but is silent that (1) the sheet has a thickness of about or less than about 0.012 inches, and (2) the polymeric materials have a shrinkage rate of about or greater than about 0.008 inches per inch.
Regarding deficiency (1), the thickness of the sheet, which is a relative dimension of the sheet, variably depends on a need for a final thermoplastic article made from the sheet.  In this case, the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and 
Regarding deficiency (2), Winstead’s article is produced by the identical process as recited claims 1 and 11, and therefore, a prima facie case of anticipation is established for the claimed property (i.e., the shrinkage rate). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claim 19, Winstead teaches that the cutting stage includes rotating a rotor die included in a rotary cutter (cutter roll 30A) and applying pressure to the article-blank web with the rotor die (column 5 lines 6-8: a cutting station 30 comprised of a cutter roll 30A and an anvil roll 30B which continuously cut the products 16A from the rest of the web 16; column 6 lines 1-3: the cutting roll 30A and back up roll 30B to insure accurate removal of the thermoformed products from the web selvage 16B; FIGURES 1 and 3). Of note, although Winstead does not explicitly teach that the cutter roll 30A is coupled with dies, it would be obvious to one of ordinary skill in the art, the cutter roll 30A includes a plurality of cutting edges (i.e., die) that correspond to a boundary of the products 16A, and the cutting edges would be adjustable as needed in consideration of Winstead does not explicitly teach that pressure is applied to the web 16 with the cutter roll 30A, it is obvious to one of ordinary skill in the art that the cutting roll 30A applies pressure on the web 16 against the anvil roll 30B to cut the products 16A from the web 16.  
Moreover, although Winstead does not explicitly teach that the cutting stage includes measuring a distance between the rotor die and a first article blank included in the plurality of article blanks and located upstream of the rotor die and varying a rotational speed of the rotor die based on the distance, it would be obvious to one of ordinary skill in the art to measure the distance between the rotor die (30A) and a first article blank (16A) and varying a rotational speed of the rotor die based on the distance by routine optimization and experiment in order to ensure accurate removal of the thermoformed products from the web selvage in the continuous thermoforming system.
Claim 2, 6, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 1 above, and further in view of Sienkiewicz et al. (US 20030170460 A1, hereinafter Sienkiewicz).
Regarding claim 2, Winstead teaches all the claimed limitations but does not specifically teach that the method further includes conditioning the sheet with a surface of a rotating roller and the surface of the rotating roller has a surface roughness of greater than about 80 Ra (microinches) and less than about 380 Ra (microinches). 
Sienkiewicz teaches a process including an embossing roller step to create a roughened surface texture on a polymer sheet between the extruding and thermoforming steps (abstract; ¶ [0147]: a surface roughness texture (e.g., orange peel like texture, or any other suitable texture including surface roughness) is formed in a 
Furthermore, although Sienkiewicz does not specifically teach the first surface roughness between about 100 Ra (microinches) and about 400 Ra (microinches), it would be obvious to one of ordinary skill in the art to modify and optimize the specific roughness of the embossing roller, by routine experimentation, in order to meet various needs for such as article standards, esthetics, customer’s preferences, or testing the method. See MPEP 2144.05 II (A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not an inventive concept to discover the optimum or workable ranges by routine experimentation. It would be obvious to one having ordinary skill in the art to determine the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the method of providing a thermoformed article of Winstead, by including the additional step of using an embossing roller to provide a roughened surface between the extruding and thermoforming steps, as taught by Sienkiewicz, in order to yield known results and a reasonable expectation of successful results of obtaining a thermoformed article with a roughened surface texture. Furthermore, it would be obvious to one of ordinary skill in the art to modify and optimize the specific 
Regarding claims 6 and 7, Winstead teaches all the claimed limitations but does not specifically teach that (1) the polymeric materials comprise polypropylene and the article has a wall thickness of about 0.012 inches and is within three sigma of a standard deviation of 0.06 (claim 6), and (2) the polymeric materials comprise polypropylene and the article has a wall thickness of about 0.010 inches and is within three sigma of a standard deviation of 0.1 (claim 7). 
Sienkiewicz teaches the polymer sheet substrate includes, for example, polypropylene (PP), polyethylene (PE), and nylon, etc. (¶ [0123]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the thermoplastic material of Winstead with the known thermoplastic material of sheet including polypropylene of Sienkiewicz in order to yield known results or a reasonable expectation of successful results of manufacturing thermoplastic articles. 
  Claims 6 and 7 further recite the limitations of a wall thickness and its consistency (expressed as “within three sigma of a standard deviation”) of the article, which are relative dimensions of the article and variably depends on a need for the article and the quality standard of the article.  In this case, the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the . 
  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claims 1 and 3 above, and further in view of Jones et al. (US 20070246862 A1, hereinafter Jones).
Regarding claim 4, Winstead teaches all the claimed limitations but does not specifically teach that the polymeric materials include polypropylene and rubber. 
Jones teaches improved processes for making plastic articles, and the processes include a step of providing a thermoplastic polyolefin, a filler, and an elastomer (abstract). For the plastic materials, Jones also teaches that higher amounts of elastomer may be employed in instances, for example, when polypropylene homopolymer is used in place of copolymer (column 5 lines 53-56), and some examples of commercially available elastomers include natural rubber, polyolefin elastomers (POE), chlorinated polyethylene (CPE), silicone rubber, styrene/butadiene (SB) copolymers, styrene/butadiene/styrene (SBS) terpolymers, styrene/ethylene/butadiene/styrene (SEBS) terpolymers and hydrogenated SBS or SEBS (column 5 line 67 – column 6 line 6).  
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the thermoplastic material of Winstead with the known thermoplastic material including polypropylene and rubber of Jones in order to yield known results or a reasonable expectation of successful results of manufacturing Jones: derived from column 1 lines 21-28).     
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 1 above, and further in view of Winstead (US 4413964 A, hereinafter Winstead’964).
Regarding claim 8, Winstead teaches that the molding stage is performed using a rotary thermoformer (a mold wheel 20; column 4 lines 38-40: a web of material 16 which is reeved over an interfacing roller 18 in rolling contact through the said web 16 with the surface of a mold wheel 20; FIGURES 1 and 3). However, Winstead does not teach that controlling edge curl includes applying the sheet to edge-curl blocking strips and the curl-blocking strips are coupled to the rotary thermoformer. 
	Winstead’964 teaches an apparatus for continuously extruding, biaxially orienting, and forming molded products from a web of thermoplastic material and further, continuously separating the products from the web selvage, stacking and handling the products, and recycling the web selvage for further extrusion (abstract). The oriented web material 14 (i.e., the sheet) will be immediately placed upon the periphery of the mold wheel 22 (i.e., rotary thermoformer), the latter being provided with suitable gripping means such as serrations, vacuum orifices, or the like, schematically shown as upstanding teeth 22T (i.e., edge-curl blocking strips) on one of the flats of the mold wheel 22 for piercing or otherwise securely engaging the web to hold it against a relaxation of the imparted orientation therein during the molding process on the periphery of the mold wheel 22 (column 7 lines 32-40; FIGURES 2, 6).
Winstead to include suitable gripping means on the periphery of the mold wheel as taught by Winstead’964 in order to yield known results or a reasonable expectation of successful results of securing a thermoplastic sheet against a relaxation during the molding process on the periphery of the mold wheel (Winstead’964: derived from column 7 lines 32-40).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Winstead in view of Sienkiewicz and Impact Plastics Blog (http://blog.impactplastics-ct.com/blog/basic-guide-to-the-three-main-grades-of-polypropylene-resin, available in public from the date 05/16/2017, hereinafter Blog).  
Regarding claim 12, Winstead teaches a method of providing a thermoformed article (abstract: methods and apparatus are provided … for in-line continuous rotary thermo-forming system; column 2 lines 24-27: the thermoplastic articles are to be thermoformed; column 13 lines 54-56: the methods adaptable to either shallow or deep draws in a continuous in-line thermoforming system), and the method comprises:
providing a sheet comprising polymeric materials (column 1 lines 8-10: this invention relates to continuous rotary thermoforming system of the in-line type wherein an extruded web of thermoplastic material passes directly from the extrusion die; column 2 lines 27-28: the system is a continuous one in which the web is continuously extruded; column 3 lines 25-27; FIGURE 3), 
thermoforming the sheet (web 16) onto a mold (mold wheel 20 having the mold faces 20A) to provide an article-blank web (web 16 having 16A patterns) having a plurality of article blanks (16A) formed therein (abstract: methods and apparatus are provided … for in-line continuous rotary thermo-forming systems; column 1 lines 8-10: this invention relates to continuous rotary thermoforming system of the in-line type wherein an extruded web of thermoplastic material passes directly from the extrusion die; column 9 lines 7-9: the formation of the thermo-formed product 16A which … is illustrated as a lid for containers; FIGURES 1 and 12), and
cutting the article-blank web after thermoforming the sheet to provide the thermoformed article (column 2 lines 27-30: the system is a continuous one in which the web is continuously extruded, and the product is continuously cut from the web; column 6 lines 19-20: the cutting roll 30A with back up roll 30B at the cutting station 30; column 12 lines 4-6: the mold surface 20A on the mold wheel 20 is provided with an annular cutting knife 20CK surrounding the mold cavity 20C; column 13 lines 60 -63: the finished products can be readily separated and cut from the web selvage either on the mold wheel or downstream; FIGURES 1, 3, 23).
However, Winstead does not specifically teaches that 1) the polymeric materials comprises a polypropylene (PP) impact copolymer, 2) the method includes conditioning the sheet with a surface of a rotating roller having a surface roughness less than about 400 Ra (microinches), and 3) the thermoforming stage is performed after the conditioning the sheet. 
Sienkiewicz teaches a process including an embossing roller step to create a roughened surface texture on a polymer sheet between the extruding and thermoforming steps (abstract; ¶ [0147]: a surface roughness texture (e.g., orange peel like texture, or any other suitable texture including surface roughness) is formed in a surface of colored layer 73, after being extruded, but prior to complete cooling, by running through one or more textured or embossing rollers 220, 222 which emboss a pattern into one or both of the two major surfaces 223, 223′ of sheet 73; FIGURE 28), and the polymer sheet substrate includes, for example, polypropylene (PP), polyethylene (PE), and nylon, etc. (¶ [0123]). Furthermore, although Sienkiewicz does not specifically teach the surface roughness is less than about 400 Ra (microinches), it would be obvious to one of ordinary skill in the art to modify and optimize the specific roughness of the embossing roller, by routine experimentation, in order to meet various needs for such as article standards, esthetics, customer’s preferences, or testing the method. See MPEP 2144.05 II (A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not an inventive concept to discover the optimum or workable ranges by routine experimentation. It would be obvious to one having ordinary skill in the art to determine the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
However, Sienkiewicz does not specifically teach that the PP material comprises PP impact copolymer. 
Blog teaches that PP has several different grades of the same polymer but does not behave alike so that PP allows us to tailor the plastic sheet formulation to customer nd paragraph). Blog further teaches that the three main grades of PP resin allow for the improvement of specific properties as determined by the composition of the polymer chain of 1) homopolymer PP (page 2), 2) random copolymer PP (page 2), and 3) impact copolymer PP (pages 2-3), and the pros and the cons of each polymer types are disclosed as 1) homopolymer PP can withstand high heat and exhibit excellent stiffness, but the tradeoff is impact strength, 2) random copolymers offer improvements to impact strength but have a lower melting point, and 3) impact copolymer PP (block copolymer PP) resins offer increased impact strength at very low temperatures as well as high heat resistance (page 3).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the method of providing a thermoformed article of Winstead, by including the additional step of using an embossing roller to provide a roughened surface between the extruding and thermoforming steps with the surface roughness of less than 400 Ra (microinches), as taught by Sienkiewicz, in order to yield known results and a reasonable expectation of successful results of obtaining a thermoformed article with a intended surface texture, and furthermore to modify the polymeric materials to include a PP impact copolymer, as taught by Blog, in order to obtain a thermoformed article that meets various needs for such as increased impact strength at very low temperatures as well as high heat resistance (Blog: derived from page 3). 
Regarding claim 13, Winstead teaches that the thermoforming stage is performed using a rotary thermoformer (a mold wheel 20; column 4 lines 38-40: a web of material 16 which is reeved over an interfacing roller 18 in rolling contact through the said web 16 with the surface of a mold wheel 20; FIGURES 1 and 3), and the cutting a cutter roll 30A and an anvil roll 30B which continuously cut the products 16A from the rest of the web 16; column 6 lines 1-3: the cutting roll 30A and back up roll 30B to insure accurate removal of the thermoformed products from the web selvage 16B; FIGURES 1 and 3).
Regarding claim 14, Winstead teaches that cutting the article-blank web (16 having 16A patterns) includes rotating a rotor die (i.e., cutter roll 30A) included in a rotary cutter about an axis, and applying pressure to the article-blank web with the rotor die (column 5 lines 6-8: a cutting station 30 comprised of a cutter roll 30A and an anvil roll 30B which continuously cut the products 16A from the rest of the web 16; column 6 lines 1-3: the cutting roll 30A and back up roll 30B to insure accurate removal of the thermoformed products from the web selvage 16B; FIGURES 1 and 3). Of note, although Winstead does not explicitly teach that pressure is applied to the web 16 with the cutter roll 30A, it is obvious to one of ordinary skill in the art that the cutting roll 30A applies pressure on the web 16 against the anvil roll 30B to cut the products 16A from the web 16.  
Moreover, although Winstead does not explicitly teach that the cutting stage includes measuring a distance between the rotor die and a first article blank included in the plurality of article blanks located upstream of the rotor die, varying a rotational speed of the rotor die based on the distance, it would be obvious to one of ordinary skill in the art to measure the distance between the rotor die (30A) and a first article blank (16A) and varying a rotational speed of the rotor die based on the distance by routine 
Regarding claim 15, Winstead teaches the cutting stage is performed with a rotor die (cutter roll 30A) that includes a rotor configured to rotate about an axis (i.e., roll) and dies coupled with the die and the dies are adjustable axially, radially, and circumferentially relative to the rotor about the axis (column 5 lines 6-8: a cutting station 30 comprised of a cutter roll 30A and an anvil roll 30B which continuously cut the products 16A from the rest of the web 16; column 6 lines 1-3: the cutting roll 30A and back up roll 30B to insure accurate removal of the thermoformed products from the web selvage 16B; FIGURES 1 and 3). Of note, although Winstead does not explicitly teach that the cutter roll 30A is coupled with dies and the dies are adjustable, it would be obvious to one of ordinary skill in the art, the cutter roll 30A includes a plurality of cutting edges (i.e., die) that correspond to a boundary of the products 16A, and the cutting edges would be adjustable as needed in consideration of dimensions of the products.  
Regarding claim 16, modified Winstead, as applied to claim 12, teaches all the claimed limitations but silent that teaches that (1) the thermoformed article has a clarity of about or greater than about 50% as measured using ASTM D 1746 and a haze of about or less than about 60% as measured using ASTM D 1003 procedure B, and (2) the surface roughness of the surface of the rotating roller is between about 100 Ra and about 240 Ra (microinches). 
Regarding deficiency (1), modified Winstead’s article is produced by the identical process as recited claims 12 and 16, and therefore, a prima facie case of anticipation is established for the claimed property (i.e., a clarity and a haze). See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding deficiency (2), although modified Winstead (in particular, Sienkiewicz) does not specifically teach the surface roughness between about 100 Ra (microinches) and about 240 Ra (microinches), it would be obvious to one of ordinary skill in the art to modify and optimize the specific roughness of the embossing roller, by routine experimentation, in order to meet various needs for such as article standards, esthetics, customer’s preferences, or testing the method. See MPEP 2144.05 II (A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not an inventive concept to discover the optimum or workable ranges by routine experimentation. It would be obvious to one having ordinary skill in the art to determine the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Thus, modified Winstead teaches all the claimed limitations, and the motivation to combine applied to claim 12 equally applies here. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Winstead, Sienkiewicz, and Blog as applied to claim 12 above, and further in view of Winstead’964. 
Regarding claim 17, modified Winstead teaches that the thermoforming stage includes applying the sheet (16) to a rotary thermoformer (mold wheel 20) (Winstead : column 4 lines 38-40: a web of material 16 which is reeved over an interfacing roller 18 in rolling contact through the said web 16 with the surface of a mold wheel 20; FIGURES 1, 3), the rotary thermoformer including a rotor (mold wheel 20 having sprocket CD2) mounted to rotate about a rotation axis of the rotary thermoformer, the mold (mold wheel 20 having the mold faces 20A) which is coupled to the rotor for rotation therewith (Winstead: column 6 lines 12-26; FIGURES 1, 3, 5). However, modified Winstead does not specifically teach that the rotary transformer includes a curl-blocking strip coupled to the rotor and including a plurality of protrusions that extend radially outward away from the rotor toward the sheet to engage and block the sheet from curling away from the rotor during the rotary thermoforming stage.
Winstead’964 teaches that the rotary transformer (mold wheel 22) includes a curl-blocking strip (upstanding teeth 22T) coupled to the rotor (mold wheel 22) and including a plurality of protrusions (22T) that extend radially outward away from the rotor toward the sheet to engage and block the sheet from curling away from the rotor during the rotary thermoforming stage (column 7 lines 32-40; FIGURES 2, 6).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the mold wheel of modified Winstead to include suitable gripping means on the periphery of the mold wheel as taught by Winstead’964 in order to yield Winstead’964: derived from column 7 lines 32-40).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 18 above, and further in view of Ojeda (“Polymers and Environment,” available at https://www.intechopen.com/chapters/42104, published on 23 January 2013). 
Regarding claim 20, Winstead teaches all the claimed limitations but does not specifically teach that the polymeric materials include only non-aromatic polymeric materials.
Ojeda teaches polymer materials that do not harm the planet, that is, low environmental impact materials (page 1, Introduction), and the aromatic rings are structures that further hinder biodegradation (page 8: chapter 3.1 lines 8-9; page 4 lines 1-2; page 4 PS lines 2-3; page 4 PET lines 2-3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the polymeric materials of Winstead with only non-aromatic polymeric materials (i.e., more biodegradable polymers) as taught by Ojeda in order to yield known results or a reasonable expectation of successful results of obtaining environmentally-friendly and easily-biodegradable plastic articles (Ojeda: derived from page 8: chapter 3.1 lines 8-9). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6, 8, 10-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1, 3, 11, 14, 16, 18 of U.S. Patent No. 11,040,499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches all the claimed limitations of claims 1-3, 6, 8, 10-14, and 16-20 of this instant application as the followings:

Claim 1.  A method of providing an article, the method comprising 
providing a sheet comprising polymeric materials (claims 11, 18), 
molding the sheet onto a mold to provide an article-blank web (claims 11, 18), 
cutting the article-blank web to form a carrier web and an article preform coupled with the carrier web after molding the sheet, and separating the article preform from the carrier web to provide the article (claims 11, 18).

Claim 2.  The method of claim 1, further comprising conditioning the sheet with a surface of a rotating roller and the surface of the rotating roller has a surface roughness of greater than about 80 Ra and less than about 380 (microinches) (claims 11, 18, with an overlapping range of a surface roughness).

Claim 3. The method of claim 1, wherein the mold is included in a rotary thermoformer, the molding stage includes applying the sheet onto the mold included in the rotary thermoformer to provide the article-blank web, and the polymeric materials has a shrinkage rate of about or greater than about 0.008 inches per inch (claims 11, 18, see 103 rejection regarding claim 3).

Claim 6. The method of claim 1, wherein the polymeric materials comprise polypropylene and the article has a wall thickness of about 0.012 inches and is within three sigma of a standard deviation of 0.06 (claim 14, see 103 rejection regarding claim 6).

Claim 8. The method of claim 1, wherein controlling edge curl includes applying the sheet to edge-curl blocking strips and wherein the molding stage is performed using a rotary thermoformer and the edge-curl blocking strips are coupled with the rotary thermoformer (claim 18).

Claim 10. The method of claim 1, wherein the molding stage is performed using a rotary thermoformer and the article has a clarity of about or greater than about 40% as claims 11, 18, with an overlapping range of a surface roughness).

Claim 11. The method of claim 1, wherein the sheet has a thickness of about or less than about 0.012 inches and the polymeric materials have a shrinkage rate of about or greater than about 0.008 inches per inch (claim 14, see 103 rejection regarding claim 11).
Claim 12. A method of providing a thermoformed article, the method comprising 
providing a sheet comprising polymeric materials comprising a polypropylene impact copolymer (claims 1, 11, 16), 
conditioning the sheet with a surface of a rotating roller having a surface roughness of less than about 400 Ra (microinches) (claims 1, 11, with an overlapping range of a surface roughness),
thermoforming the sheet onto a mold to provide an article-blank web having a plurality of article blanks formed therein after conditioning the sheet (claims 1, 11), and 
cutting the article-blank web after thermoforming the sheet to provide the thermoformed article (claims 1, 11).

Claim 13. The method of claim 12, wherein the thermoforming stage is performed using a rotary thermoformer and the cutting stage is performed using a rotary cutter (claims 1, 11, 3, see 103 rejection regarding claim 13).

Claim 14. The method of claim 12, wherein cutting the article-blank web includes rotating a rotor die included in a rotary cutter about an axis, measuring a distance between the rotor die and a first article blank included in the plurality of article blanks located upstream of the rotor die, varying a rotational speed of the rotor die based on the distance, and applying pressure to the article-blank web with the rotor die (claims 1, 3, see 103 rejection regarding claim 13)

Claim 16. The method of claim 12, wherein the thermoformed article has a clarity of about or greater than about 50% as measured using ASTM D 1746 and a haze of about or less than about 60% as measured using ASTM D 1003 procedure B and the surface roughness of the surface of the rotating roller is between about 100 Ra and about 240 Ra (microinches) (claims 1, 11, with an overlapping range of a surface roughness). 

Claim 17. The method of claim 12, wherein the thermoforming stage includes applying the sheet to a rotary thermoformer, the rotary thermoformer including a rotor mounted to rotate about a rotation axis of the rotary thermoformer, the mold which is coupled to the rotor for rotation therewith, and a curl-blocking strip coupled to the rotor and including a plurality of protrusions that extend radially outward away from the rotor toward the sheet to engage and block the sheet from curling away from the rotor during the rotary thermoforming stage (claims 1, 4).

Claim 18. A method of providing a thermoformed article, the method comprising 
extruding a sheet comprising polymeric materials (claims 11, 18), 
claims 11, 18), and 
cutting the article-blank web after rotary thermoforming the sheet to provide the thermoformed article (claims 11, 18).

Claim 19. The method of claim 18, wherein the cutting stage includes rotating a rotor die included in a rotary cutter and applying pressure to the article-blank web with the rotor die and further comprising measuring a distance between the rotor die and a first article blank included in the plurality of article blanks and located upstream of the rotor die and varying a rotational speed of the rotor die based on the distance (claims 11, 18, 3, see 103 rejection regarding claim 19).

Claim 20. The method of claim 18, wherein the polymeric materials include only non-aromatic polymeric materials (claims 11, 18, 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tabor (US 20150216342 A1) teaches a method of making a cup lid as recited in claim 1 (abstract, ¶ [0049]; FIGURE 13) 
	Van De Weijer et al. (US 20080230176 A1) teaches a rotor dies (58, 59, 68, 69) as recited in claim 9 (FIGURE 10). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/
Examiner, Art Unit 1744  


/LEITH S SHAFI/Primary Examiner, Art Unit 1744